STEELE, Chief Justice and RIDGELY, Justice
dissenting.
“The law of the case doctrine requires that there must be some closure to matters already decided in a given case by the highest court of a particular jurisdiction, particularly when ... that same court is considering matters in a later phase of the same litigation.” 1 This doctrine, however, is “not an absolute bar to reconsideration of a prior decision that is clearly wrong, produces an injustice or should be revisited because of changed circumstances.”2 The majority holds that the law of the case doctrine is inapplicable because there has been no final judgment,3 or alternatively, because the “factual premises of those pri- or rulings are demonstrated to have been mistaken.”4 Whether the law of the case doctrine applies to the unusual procedural posture of this case — or not — we conclude that even under the majority’s standard of review we were not “mistaken” in our earlier opinion.
The Vice Chancellor found that AT & T made legal admissions in its original answer to the complaint, but because those legal admissions were not binding he permitted AT & T to amend its answer. Because of the time and expense that the Option Holders incurred while preparing to dispute AT & T’s original legal theory, the Vice Chancellor made the equitable decision to require AT & T pay the Option Holders’ costs if AT & T decided to amend its answer. In our previous decision, we affirmed the Vice Chancellor’s holding that AT & T’s legal admissions in the answer were not binding.5 We also held that any factual admissions in the Fulbright letter did not refer to the 1994 MediaOne plan.6 We, therefore, instructed the Vice Chan*174cellor on remand to afford no weight to AT & T’s alleged admissions.7
The majority believes that “[w]e instructed the Court of Chancery to disregard AT & T’s admissions because we said that they did not relate to the 1994 plan.” Indeed, we instructed the Vice Chancellor to “afford no weight to AT & T’s supposed admissions when interpreting Section XVIII.A on remand.”8 We did not so instruct the Vice Chancellor because we believed that none of the admissions related to the 1994 plan. We agreed with the Vice Chancellor that AT & T’s legal admissions were not binding and we found that if there were any factual admissions, those factual admissions did not relate to the 1994 plan. We were referring, albeit in an apparently unclear fashion, to the factual admissions in the Fulbright letter. Therefore, Paragraphs 3 and 34 of the complaint do not serve as examples of a “mistake” by stating that AT & T’s admissions did not relate to the 1994 plan. Paragraphs 3 and 34 were legal positions on contract interpretation. Because those statements cannot be construed to be factual admissions about drafting history, it is irrelevant that they related to the 1994 MediaOne plan. When the Vice Chancellor granted AT & T leave to amend, he relieved AT & T of a legal position they had taken earlier in the dispute between the parties.
No matter how imprecisely we may have worded our remand instructions with regard to AT & T’s legal admissions, the law is clear; once a legal admission is withdrawn, it is no longer binding.9 The majority states that “the distinction between legal conclusions and factual admission is immaterial ... because the court’s function is to determine what the parties intended by the contract language.” If we allow legal admissions to be withdrawn yet still bind the party to those legal theories, then we eviscerate the purpose of amending complaints.
Even assuming that AT & T’s legal admissions are binding, neither a party’s legal theory nor a party’s decision to change its legal theory during litigation reveal that party’s intention when it drafted or signed an agreement.10 Parties create legal theories for litigation purposes.11 By contrast, factual admissions are binding because they relate to the time when the party made the agreement, and thus, can shed light on that party’s intended mean*175ing.12 AT & T’s original legal strategy tells us absolutely nothing about whether, at the time AT & T incorporated the 1994 MediaOne plan, it intended to include time value into the economic valuation of options in the event of a cash out merger. Because admitted legal theories do not necessarily reveal factual admissions, binding AT & T to its original legal theory after allowing it to withdraw its initial legal theory would be unjust. AT & T could rightly believe that the Court took away with the left hand what it had given with the right.
Having concluded that we would not bind AT & T to its withdrawn legal admissions, we address the majority’s analysis of Paragraphs 3 and 34. If we were to overlook the fact that these paragraphs constituted nonbinding legal admissions, we would still conclude that AT & T did not admit that it agreed with the Option Holders’ interpretation of Section XVIII.A’s term “economic position.” In Paragraph 3, AT & T admitted that “cancellation of the options would leave the option holder in a worse off position.” It is true that canceling stock options could arguably be of less benefit to any option holder than an exchange for new options that might increase in value over time. This statement, however, does not concede that the Option Holders who would receive cash (as would all other stockholders “immediately prior to the merger (event)”) had to have those options valued over time in order to comply with Section XVIII.A.
In Paragraph 34, AT & T acknowledged that the Option Holders’ options, including the “out of the money” options, had value. Regardless of whether an option holder chooses to exercise an option, the option still holds value. This paragraph does not support the Option Holders’ argument that AT & T agreed with their interpretation that “economic position” included the time value of options immediately before a cash out merger. Admitting that options hold value does not constitute an agreement that the methodology for determining intrinsic value immediately before a cash out merger includes the time value of options for which there are no surviving options and therefore nothing to exchange for a speculative increase in value over time.
We respectfully disagree with the majority’s review of the nonbinding, legal admissions in Paragraphs 3 and 34. This Court was not clearly wrong, or even mistaken to hold that: (1) the legal admissions were nonbinding because legal admissions cannot reveal AT & T’s intended meaning of Section XVIII.A; and, (2) the factual admissions were irrelevant to interpreting Section XVIII.A because the factual admissions did not relate to that section. For these reasons, the Court held correctly that the Vice Chancellor should afford no weight to the admissions. We also believe that AT & T did not reveal its interpretation at the time of drafting Section XVIII.A’s ambiguous language in either Paragraphs 3 or 34. We would reaffirm the decision of May 27, 2008 and affirm the Vice Chancellor’s Report on Remand.

. Gannett Co. v. Kanaga, 750 A.2d 1174, 1181 (Del.2000).


. Id. See also Cede & Co. v. Technicolor, Inc., 884 A.2d 26, 38-39 (Del.2005) ("The law of the case doctrine posits that ‘findings of fact and conclusions of law by an appellate court are generally binding in all subsequent proceedings in the trial court or in a later appeal.’ ”) (quoting Insurance Corp. of Am. v. Barker, 628 A.2d 38, 40 (Del.1993)).


. Mellow v. Bd. of Adjustment of New Castle County, 1989 WL 114626, at *2 (Del.).


. Hamilton v. State, 831 A.2d 881, 887 (Del.2003).


. AT&T Corp. v. Lillis, 953 A.2d 241, 257 (Del.2008) ("[T]he Vice Chancellor correctly decided that AT & T’s admissions were conclusions of law and as such not binding.”).


. Id. ("More importantly, AT & T’s factual admissions, if any, related only to the Employee Benefits Agreement and the Wireless Adjustment Plan, but not to the 1994 Me-diaOne plan.”).


. The majority seems to believe that because the Vice Chancellor ordered AT & T to pay the Option Holders’ costs resulting from AT & T's change in legal theories and AT & T did so that somehow the Vice Chancellor's Order and AT & T's payment constitute a ruling and admission that AT & T shared the Option Holders’ interpretation of “economic position.” We conclude, however, that the Vice Chancellor made a routine equitable decision to place the monetary burden on AT & T for changing its legal theory of the case midstream. We find no other significance to the Vice Chancellor's decision or AT & T's compliance.


. AT&T, 953 A.2d at 257.


. See, e.g., Lillis v. AT&T Corp., 896 A.2d 871, 877 (Del.Ch.2005) ("judicial admissions apply only to admissions of fact, not to theories of law, such as contract interpretation.”) (citing Levinson v. Del. Comp. Rating Bureau, Inc., 616 A.2d 1182, 1186 (Del.1992); Blinder, Robinson & Co. v. Bruton, 552 A.2d 466, 474 (Del.1989)).


. Banknote Corp. of America, Inc. v. U.S., 365 F.3d 1345, 1355 (Fed.Cir.2004) ("even if we held the solicitation to be ambiguous and looked to extrinsic evidence to determine the Government's intent at the time of drafting, the Government’s position is merely a legal theory developed during litigation, not a contemporaneous interpretation of the solicitation.”) (internal citation omitted).


. Id.



. Id.